Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that correcting the force field: particularly, if a universal force field fails to accurately describe the chemical environment of the molecule, force field parameters should be improved to adapt to the molecule; upon analysis on the corresponding fragments, QM sampling computation is additionally conducted according to the flexible bond, the ring isomerism and the conformation isomerism to serve as a training set for correcting the force field parameters, and then the force field parameters are corrected; the force field is scanned again after the force field parameters are corrected; (6) collecting conformation lists of the fragments, the conformation lists separately recommended by the fragments are collected; values expressed by the conformations (including dihedral values of the flexible bonds or isomerous space parameters of the ring isomerism, and cis-trans or chiral identifications) are extracted to be used for subsequent parameter combination and optimization; and combining and optimizing conformation parameters of the fragments through a genetic algorithm, and finding out a set of optimal conformations through global searching is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 2 is allowed because they depend directly/indirectly on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853